{¶ 45} I concur in the judgment to affirm Hartson's conviction and sentence. However, I dissent with respect to the majority's decision to sua sponte raise the issue of postrelease control.
 {¶ 46} Hartson does not argue that postrelease control was improperly imposed. When his counsel stated at oral argument that his prison sentence had been completed, she could not answer this court's question whether her client was on postrelease control. Since there is no argument or evidence that the parole board found it necessary to place him on postrelease control, I would not reach the issue but limit our disposition to determining the appeal on its merits on the errors that have been assigned. See App. R. 12(A). *Page 1